Citation Nr: 0611449	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

In April 2001, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DEA benefits.  The July 
2002 rating decision denied the claim, and she appealed.

The Board remanded the claim in May 2005 for the purpose of 
scheduling the appellant for a hearing.  Pursuant to the 
Board's remand, the appellant presented testimony before the 
undersigned Veterans Law Judge at the RO in February 2006.  A 
transcript of this hearing has been associated with the 
appellant's VA claims folder.  For the reasons outlined 
below, the Board believes that remand of the case is 
necessary.

Clarification of issues on appeal

The Board notes that the appellant was denied service 
connection for the cause of the veteran's death in an August 
1996 Board decision.  The appellant attempted to reopen her 
claim in February 2000, but a rating decision dated the 
following month declined to reopen the claim on the ground 
that new and material evidence had not been submitted.  She 
did not appeal.

Because the August 1996 Board decision and March 2000 rating 
decision have become final, the appellant's service-
connection claim for the cause of the veteran's death 
typically could not be reopened in the absence of new and 
material evidence.  See generally 38 C.F.R. § 3.156.  There 
has, however, been a relevant change in law since the 
appellant's claim was most recently denied.  Specifically, 
type II diabetes mellitus has been added to the list of 
diseases for which presumptive service connection may be 
granted for veteran's exposed to herbicides during service.  
See 38 C.F.R. § 3.309(e) (2005); see also 38 U.S.C.A. § 
1116(f) (West 2002), as enacted by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001) (adding type II diabetes 
mellitus to the list of presumptive diseases as due to 
herbicide exposure).  

The appellant contends that the veteran's death from 
pancreatic islet cell carcinoma was the result of his type II 
diabetes which he incurred as a result of his exposure to 
herbicides in Vietnam.  Because the veteran in this case was 
presumptively exposed to herbicides due to his Vietnam 
service and because the medical evidence of record indicates 
that the veteran had type II diabetes at the time of his 
death, the recent changes to 38 C.F.R. § 3.309(e) may affect 
the outcome of the case.

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(the Court) have held that where a claim is based upon a 
substantive right created by a statutory or regulatory 
provision that did not exist at the time of the prior final 
denial of the claim, adjudication of the latter claim is not 
a "reopening" of the first claim, such as would be 
prohibited absent new and material evidence, but rather 
represents a new and distinct claim.  See Spencer v. Brown, 
17 F.3d. 368, 371-2 (1994); Routen v. West, 142 F.3d 1434, 
1141-2 (Fed. Cir. 1998).  Accordingly, the proper issue 
currently on appeal is not whether new and material evidence 
has been submitted to reopen the previously-denied claim, but 
rather that which appears on the first page of this decision, 
namely entitlement to service connection for the cause of the 
veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

1.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially contends that the veteran's 
type II diabetes (which is presumptively the result of 
exposure to herbicides in Vietnam) caused his fatal 
pancreatic cancer.  For the reasons outlined below, the Board 
believes that further development of the case is necessary.

Reasons for remand

Medical opinion

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(a).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b)(1).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(b)(4).

In this case, the appellant has alleged, in essence, that 
service connection for the cause of the veteran's death 
should be granted because his type II diabetes mellitus was 
either etiologically related to the principal cause of his 
death from pancreatic cancer or was a contributory cause of 
his death.  This argument is different from those considered 
by the Board in denying her claim in August 1996 and, as 
noted above, it involves a relevant amendment to the law 
since that decision was issued.  

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the Court held that where there is evidence of record 
satisfying the first two requirements for service connection 
(in this case death of the veteran and evidence of in-service 
incurrence or aggravation of a disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the veteran's death and active service), VA 
must obtain a medical nexus opinion.

In this case, the first two Hickson elements have been 
satisfied, as the record illustrates that the veteran died in 
June 1993 and had a diagnosis of type II diabetes at the time 
of his death.  He also served in Vietnam and thus was 
presumptively exposed to herbicides by virtue of 38 C.F.R. § 
3.307(a)(6)(iii) (2005). 

None of the medical records currently associated with the 
appellant's VA claims file, however, offer an opinion as to a 
possible causal relationship between the veteran's type II 
diabetes and his death.  The Board finds that a VA nexus 
opinion is therefore necessary to decide the claim.  See 
Charles, supra.

Dingess considerations

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court recently observed that a claim of 
entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not in dispute.  
The appellant has also been provided with adequate notice 
regarding elements (2) and (3) by way of, inter alia, VCAA 
letters dated in October 2001 and June 2004.  Moreover, 
element (4) is essentially inapplicable to service-connection 
claims for cause of death.  The appellant has not been 
provided with VCAA notice regarding element (5), however, and 
the claim must therefore be remanded so that such can be 
accomplished.  

A VCAA notice letter provided the appellant should notify the 
claimant that an effective date for an award of service 
connection for the cause of the veteran's death will based on 
when VA received the claim from which this appeal arises.  
Cf. Dingess/Hartman, slip op. at 16.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

The appellant also seeks DEA benefits.  Because entitlement 
to DEA benefits is based largely on whether the veteran's 
death is service connected, the claim cannot be properly 
adjudicated until the issue of service connection for the 
cause of the veteran's death has been resolved.  The issue of 
entitlement to DEA benefits is inextricably intertwined with 
the issue of service connection for the cause of the 
veteran's death.  The appellant's claim for DEA benefits must 
therefore also be remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (noting that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).

Accordingly, the appellant's claim is remanded to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should provide the appellant with 
a notice letter regarding her claims 
which complies with the notification 
requirements of the VCAA and Dingess.  
The letter should notify the appellant 
what information or evidence is required 
to substantiate her claim for service 
connection for the cause of death of the 
veteran; what information or evidence she 
is expected to provide; and what 
information or evidence VA will obtain or 
attempt to obtain on her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letter provided the 
appellant also should notify her that an 
effective date for an award of service 
connection for the cause of the death of 
a veteran is based, in general, on when 
VA received the claim for that benefit.  
Cf. Dingess/Hartman, slip op. at 16.  

2.  The RO should request all medical 
records pertaining to treatment of the 
veteran from the VA North Texas Health 
Care System (VAMCs in Bonham and Dallas 
and VA Outpatient Clinic in Fort Worth, 
Texas) for the period from June 1984 to 
July 1993.

3.  After obtaining any additional 
evidence, VBA should forward the 
veteran's VA claims folder to a physician 
for a review of the medical records 
contained therein.  The reviewing 
physician should express an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that pancreatic 
islet cell carcinoma was caused by or 
etiologically related to the veteran's 
type II diabetes mellitus or any other 
incident of service as opposed to its 
being related to some other cause or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

If it is unlikely that pancreatic islet 
cell carcinoma was caused by or 
etiologically related to the type II 
diabetes mellitus, the doctor should 
express an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's type II diabetes 
mellitus was a contributory cause of his 
death-that is, a cause of death 
inherently unrelated to the principal 
cause of death, pancreatic islet cell 
carcinoma, but one that contributed 
substantially or material to the 
production of death or was of such 
severity as to have had a material 
influence in accelerating death.  

A rationale for the doctor's conclusions 
and a discussion of the medical 
principles involved will be of 
considerable assistance to the 
adjudicators.  Therefore, the doctor 
should provide a basis for his or her 
conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
disease of pancreatic islet cell 
carcinoma and what is known about its 
causes.


3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the appellant until she is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

